DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert).
Regarding claim 1, Kunze discloses a frying oil filtration apparatus (Page 2, Para. 1, lines 1-2, “…a filter device for filtering liquid fluid, in particular fuel, oil, water…”, where the filter can be used outside of the automobile industry, Page 4, Para. 2 from end, line 2 from end, “The fluid filter can also be used outside of automotive engineering…”) comprising: 
a housing having a base portion (Page 11, Para. 4, line 4, “…bottom of the pot 40…”) and a cylindrical sidewall extending from the base portion (Page 10, Para. 5, line 1, “…a filter pot 14…”, where in Fig. 1, the pot is shown to be cylindrical), the sidewall having a hose aperture extending therethrough (Page 10, Para. 7, line 1, “…fuel inlet 24 for fuel to be cleaned…”); 
a filter coupled to the housing (Page 10, Para. 5, line 1, “…a filter housing 12…”, where the housing conforms with the sidewalls and contains filter element 18), the filter conforming to the cylindrical sidewall and having a reservoir cavity (Page 12, Para. 3, lines 1-2, “The filtered fuel flows through the peripheral wall of the separator tube 50 and gets inside the separator tube 50 up through the outlet opening 46 to the fuel outlet.”, where the separator tube 50 is the reservoir for filtered fuel); 
a collection pan coupled to the housing (Modified Fig. 4, the collection pan shown), the collection pan being coupled within the sidewall atop the base portion and beneath the filter, the collection pan having a release aperture (Modified Fig. 4, the collection pan coupled to the sidewall and below the filter, where the release aperture is pointed to); and 
a reservoir, the reservoir having a reservoir bottom (Modified Fig. 4, where the bottom is where separator tube is shown), a reservoir sidewall (Modified Fig. 4, reservoir sidewall shown), and a reservoir rim (Page 11, Para. 1, line 4, “…annular coaxial outlet opening 46 for purified fuel.”, where the outlet is the rim), the reservoir bottom having a fill aperture extending therethrough, the reservoir sidewall conforming to the reservoir cavity of the filter to be selectively engageable within the filter (Page 11, Para. 2 from end, lines 5-7, “An outer diameter of the collar with the connection seal 70 corresponds approximately to the inner diameter of the element-side discharge line section 62 and the separator tube 50…”, where the seal 70 makes the reservoir 50 selectively engageable).

    PNG
    media_image1.png
    515
    966
    media_image1.png
    Greyscale

Modified Figure 4, Kunze
Kunze does not disclose:
a vacuum hose coupled to the housing, the vacuum hose being coupled to the hose aperture; 
a vacuum pump coupled to the housing, the vacuum pump being coupled within the base portion, the vacuum pump having a pump intake in fluid communication with the release aperture of the collection pan to create suction through the filter and the hose aperture, the vacuum pump having a pump output hose extending above the collection pan, the vacuum pump having a power cord extending through the housing;
a controller coupled to the housing, the controller being in operational communication with the vacuum pump
the fill aperture being in fluid communication with the one-way valve to allow the reservoir to fill with filtered oil, a one-way valve coupled to the housing, the one-way valve being coupled adjacent the reservoir cavity of the filter and being in fluid communication with the pump output hose of the vacuum pump; and
the reservoir having a pair of reservoir handles coupled to the reservoir rim.
However, Liu discloses, in the similar field of filtering systems (Abstract, line 1, “…suction filtration device…”), where a vacuum hose can be coupled to vacuum pump (Page 2, Para. 2 from end, lines 1-2, “…suction filter device further includes a vacuum hose connected between the vacuum pump and the suction pipe.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified hose aperture from Kunze to include a vacuum hose as taught by Liu, where the vacuum hose would connect to a vacuum pump disclosed in Burke located at the bottom of the device.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing a vacuum suction system to function in the filtering apparatus as the hose can withstand negative pressure without deformation, where the vacuum suction system would allow for oil to flow through the filter discussed later in Burke, as stated by Liu, Page 5, Para. 4, lines 1-2, “…a vacuum hose 51, which can withstand negative pressure without deformation, and is flexible, convenient to bend, and easy to use.”. 
	Burke discloses, in the similar field of filtering systems (Page 5, Section 4, lines 36-38, “…waste grease to flow into the wand, traveling through the wand, hose, and filter.”), where a vacuum pump is located on base portion (Page 4, Section 4, lines 2-4, “…pump 20 to a first coupling 27 mounted to a first sidewall 60 of the enclosure base 12…”), where the vacuum pump allows for oil suction (Page 5, Section 4, lines 22-24, “…the pump 20 is in operation, a user, through the suction of the pump, transports waste grease from the grease trap into the wand…”) and has an inlet and outlet (Page 5, Section 3, lines 44-45, “The pump 20 contains an inlet 21 and an outlet 22…”), where the vacuum pump has a power cord extending through the housing and a controller controls the vacuum pump (Page 5, Section 3, lines 55-58, “A power cord 30 may be connected to the pump 20 for coupling to the power supply. A power switch 35 may be connected to the system 100…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the release aperture of modified Kunze to include the vacuum pump system as taught by Burke. 
With the vacuum pump of Burke shown having an inlet and outlet located close to each other, the position of the pump would need to be at the junction between the release aperture and the reservoir in Kunze. Thus, the vacuum pump would have an output located at the junction between the release aperture and the bottom of the reservoir, which would be higher than the collection pan. The vacuum pump would also have an inlet coupled to the release aperture to allow for oil to be sucked into the reservoir. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an oil removal device that is typically used and can be controlled through the switch, as stated by Burke, Page 5, Section 3, lines 40-42, “The waste grease removal system requires the use of a pump 20, typically an electric vacuum pump, for the removal of waste grease…”, and Page 5, Section 3, lines 57-59, “…power switch…selective interruption of power, if needed.”. Further, Kunze inherently discloses a potential pump for use in the system (Page 12, Para. 5, lines 2 from end, “…water pump…aspirated water sucked off.”), so the use of a vacuum pump can be seen as another embodiment of the water pump as they serve similar purposes. 
Rassinger discloses, in the similar field of filtering devices (Abstract, line 1, “…filter device 10 for fluids…”), where the fill aperture is fluid communication with a one-way valve to allow the reservoir to fill with filtered oil (Para. 0027, lines 14-16, “A duct 16, in which a sieve 11 is positioned upstream from a pressure-controlled regulating valve 9…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vacuum pump and reservoir system in modified Kunze to include the pressure controlled regulating valve providing additional filtering before entering the reservoir as taught by Rassinger.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a valve with an additional embedded filter that allows for smaller particles to be filtered before entering the reservoir, as stated by Rassinger, Para. 0031, lines 2-3 from end, “Duct 16 contains a pressure-controlled regulating valve 9 (see FIG. 4), and is embedded in filter 4.”, and Para. 0028, lines 1-4, “Without the by-pass of outer filter elements 7 through regulating valve 9 and duct 16, filter 4 would no longer be able to filter the in-flowing oil at the end of the first phase of the filter process…”.	
	Further, Siegert discloses, in the similar field of a filtering system (Abstract, line 1, “…filtration system…”), where the reservoir for storing filtered oil (Para. 0029, last 4 lines, “Dividing the internal volume of the container 101 into two or more portions helps to separate the unfiltered or particulate-lean oil from the filtered oil.”) contains pairs of reservoir handles coupled to the rim (Para. 0018, lines 8-9 from end, “The lid 111 can include a pour spout lid 113 and/or one or more latches 115.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reservoir in modified Kunze to include the handle latches as taught by Siegert.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of latches that allow the lid to be secured to the container, as stated by Siegert, Para. 0020, lines 5-9, “The latches 115 can be configured to fold down over a top lip of the container 101 and "snap" into a locked position…to reasonably secure any contents placed therein.”, where with multiple latches, a user could take a pair of latches and lift the container as the rest of the latches secure the lid with the container.
	Regarding claim 8, modified Kunze teaches the apparatus according to claim 1, as set forth above, discloses further comprising the reservoir bottom having a nipple extending around the fill aperture, the nipple selectively engaging the one-way valve (Inherently disclosed in teaching from Rassinger, modified Fig. 2, where the nipple structure is shown engage with the valve).

    PNG
    media_image2.png
    536
    576
    media_image2.png
    Greyscale

Modified Figure 2, Rassinger

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in further view of Abney et al. (AU 2010201918 A1, hereinafter Abney).
	Regarding claim 2, modified Kunze teaches the apparatus according to claim 1, as set forth above.
Modified Kunze does not disclose:
further comprising the controller having an adjustment knob and a plurality of indicator lights coupled to the base portion of the housing.
However, Abney discloses, in the similar field of filtering systems (Para. 0001, lines 1-2, “…cooking medium systems having control-assisted filtering…”), where there is a control panel with adjustment knobs and multiple indicator lights (Para. 0031, lines 3-5 and 9-10, “An indicator, ~. indicator 52, may be positioned substantially adjacent to knob 50, such that it
may plainly be understood that indicator 52 refers to knob 50…comprise multiple knobs 50 and indicators 52…each panel may comprise other display elements 75, which may comprise…indicator lights…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switch of the vacuum pump located at the base of the apparatus from the teaching of Burke in modified Kunze to include the knobs and indicator lights as taught by Abney.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the user to potentially receive more information regarding the status of the apparatus as stated by Abney, Para. 0028, lines 6-7, “Indicators…may vary in complexity from simple "ON" or "OFF" states to complex series of flashes and colors.”, where devices such as the vacuum pump or the valve could be controlled.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in further view of Wang (CN 106215543 A).
	Regarding claim 3, modified Kunze teaches the apparatus according to claim 1, as set forth above.
Modified Kunze does not disclose:
further comprising a plurality of feet coupled to the housing, each foot being coupled to an underside of the base portion.
However, Wang discloses, in the similar field of filtering systems (Abstract, line 1, “…vertical gas-liquid separating method…”) where there are a plurality of feet coupled to the bottom of the housing (Page 2, last Para., lines 5-6, “The invention three supporting feet is set on the lower end cover…). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified filtering apparatus in modified Kunze with the supporting feet as taught by Wang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reducing vibration in the cylinder, which could be caused by the vacuum pump operation, as stated by Wang, Page 2, last Para., lines 5-6, “…three supporting feet…fixed cylinder is firmly fixed on the foundation, reduces the vibration of the cylinder…”.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in further view of Unknown Inventor (JP H0452832 U).
	Regarding claim 4, modified Kunze teaches the apparatus according to claim 1, as set forth above.
Modified Kunze does not disclose:
further comprising a cover coupled to the reservoir, the cover being selectively engageable with the reservoir rim.
However, Unknown Inventor discloses, in the similar field of oil holding containers (Page 1, Para. 1, line 1, “…oil possession pot which prevents oxidization of the oil…”), where there is a cover that is coupled with the reservoir and engages with the rim of the reservoir (Modified Fig. 1, the cover feature shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separator tube 50 of filtered oil from Kunze in modified Kunze to be a reservoir for holding filtered oil with a cover as taught by Unknown Inventor. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to store filtered oil within the system for extended periods of time as the container with cover from Unknown Inventor allows for the oil to be  preserved and released, as stated by Unknown Inventor, Page 2, Para. 2, lines 1-2, “…oil possession pot which prevents oxidization of the oil under preservation.”, where the cover is removable as shown in Figure 3 and would allow for the oil to be extracted for use at a later time. 


    PNG
    media_image3.png
    476
    685
    media_image3.png
    Greyscale

Modified Figure 1, Unknown Inventor
	Regarding claim 5, modified Kunze teaches the apparatus according to claim 4, as set forth above, discloses further comprising the cover including a cover perimeter (Inherently disclosed in teaching from Unknown, modified Fig. 1, where the cover perimeter is the edge of the cover), a concave cover body coupled to the cover perimeter (Inherently disclosed in teaching from Unknown, modified Fig. 1, the concave body of the cover shown), and a cover knob medially coupled to the cover body (Inherently disclosed in teaching from Unknown, modified Fig. 1, the knob shown), the cover perimeter being selectively engageable with the reservoir rim (Inherently disclosed in teaching from Unknown, modified Fig. 1, where the cover is shown engaged with the reservoir rim).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in further view of Liu (CN 208717276 U, hereinafter Liu 2019).
	Regarding claim 6, modified Kunze teaches the apparatus according to claim 1, as set forth above.
Modified Kunze does not disclose:
further comprising a cooling fan coupled to the housing, the cooling fan being coupled within the base portion and being in operational communication with the vacuum pump.
However, Liu discloses, in the similar filed of filtering devices (Abstract, lines 1, “…multifunctional waste oil purifying refining machine…”), where a radiator contains a vacuum pump and a cooling fan that interact with each other (Page 2, Para. 4, lines 6-7, “…a front side of the radiator is provided with an axial flow fan, lower end of the radiator is provided with a vacuum pump…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vacuum pump in modified Kunze to include the cooling fan as taught by Liu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reducing heat buildup and noxious odors from the vacuum pump, as stated by Liu, Page 3, Para. 1, lines 2-3, “…radiator is equipped with axial flow fan exhaust heat dissipation, noxious odors…”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in view of and in further view of Padden (US 4071078 A1).
	Regarding claim 7, modified Kunze teaches the apparatus according to claim 6, as set forth above.
Modified Kunze does not disclose:
further comprising an underside of the base portion having a plurality of vent slots extending therethrough adjacent the cooling fan.
However, Padden discloses, in the similar field of a pump and fan system (Page 6, Section 3, line 49, “…fan 62…” and Page 6, Section 4, line 31, “…pump 88…”), a plurality of vent slots located adjacent to the cooling fan (Page 6, Section 3, lines 24-27, “The end wall 20 adjacent the air circulating section 36 is provided with a plurality of vertically spaced openings, vents or slots 40 extending generally from the top to the bottom.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the vacuum pump and fan system in modified Kunze to include vent slots as taught by Padden.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of air circulation to achieve cooling, as stated by Padden, Page 6, Section 3, lines 49-52, “…cooling mode the fan 62 is energized to pull or suck air into the housing 12 through vents 40…to remove heat therefrom.”.
	Regarding the positioning of the vents, it has been held that the mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Padden discloses vent slots that are used by the circulating fan as an intake for fresh air. The location of the vent slots would still allow the same end-result to be achieved and rearranging the location of the vents would be a design choice. Further, from Wang in the rejection of claim 3, the teaching of legs for the filtering apparatus would allow for vents to be located on the bottom as there would not be an air flow blockage.

Claim 9 is rejected under U.S.C. 103 as being unpatentable over Kunze (DE 102015000942 A1) in view of Liu et al. (WO 2020199151 A1, hereinafter Liu) and Burke (US 6365046 B1) and Rassinger (US 20060027510 A1) and Siegert et al. (US 20180098664 A1, hereinafter Siegert) in view of Abney et al. (AU 2010201918 A1, hereinafter Abney) and Wang (CN 106215543 A) and Unknown Inventor (JP H0452832 U) and Liu (CN 208717276 U, hereinafter Liu 2019) and Padden (US 4071078 A1).
	Regarding claim 9, the limitations of claim 9 are substantially a combination of the limitations of claims 1-8 above. Therefore, claim 9 is rejected by substantially the same rationale as applied to claims 1-8 as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burton (US 5322196 A1) discloses an oil holding container with a cover that has a knob, however the cover is not concave in shape. Liu (CN 208717276 U, hereinafter Liu 2019) discloses a vacuum pump with a cooling fan, however does not disclose vent slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
11/28/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761